                                                                      J S -6
 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
11
     GISELLE HOEHN,                               Case No. EDCV 19-671-GW(SPx)
12                                                [Hon. George H. Wu]
                 Plaintiff,
13
          v.                                      ORDER FOR DISMISSAL WITH
14                                                PREJUDICE
   SUMMIT TO THE SEA, LLC, a
15 Limited Liability Company; HEALING
   DIVES, INC., a corporation; DOES 1-
16 100, inclusive,
17               Defendants.                      Trial:              03/03/2020
18
19        The stipulation is approved. The entire action, including all claims and
20 counterclaims stated herein against all parties, are hereby dismissed with prejudice,
21 with each party to bear its own costs, attorney fees and expenses.
22
23
24 Dated: December 17, 2019
                                           HON. GEORGE H. WU, U.S. District Judge
25
26
27
28

                                              1                 Case No. EDCV 19-671-GW(SPx)
                                      PROPOSED ORDER
1 Submitted by:
2
     Jeffrey M. Lenkov, Esq. (State Bar No. 156478)
3      jml@manningllp.com
     Tanya L. Prouty, Esq. (State Bar No. 309650)
4      tlp@manningllp.com
     MANNING & KASS
5    ELLROD, RAMIREZ, TRESTER LLP
     801 S. Figueroa St, 15th Floor
6    Los Angeles, California 90017-3012
     Telephone: (213) 624-6900
7    Facsimile: (213) 624-6999
8 Attorneys for Defendant,
  SUMMIT TO SEA, LLC
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2         Case No. EDCV 19-671-GW(SPx)
                                     PROPOSED ORDER
